C. Allen, J,
The facts set forth in the bill, if proved, would estop the defendants from setting up any claim under their attachment, by reason of the conduct of Currier in standing by and seeing the plaintiff take the conveyance of the. premises under the impression that she was getting a clear title, and in advising and assisting her in so doing, and in making misrepresentations to her that it was irregular and not business-like to have the mortgages assigned, which conduct upon the facts set forth was with a design to mislead her, and- had that effect, and was clearly fraudulent.
Decree reversed, and demurrer overruled.